Citation Nr: 1237082	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2012 decision the Board denied entitlement to service connection for a cervical spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's cervical spine claim and remanding the matter for further proceedings.  

Following endorsement of the JMR, the Veteran submitted additional evidence in April 2012.  However, in a September 2012 brief, the Veteran's representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disorder is not shown to be due to a disease or injury in-service or to any incident of her military service and it is not proximately due to or chronically worsened by any service-connected disability.




CONCLUSION OF LAW

The Veteran's cervical spine disorder was not incurred in or aggravated by military service, and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by a letter sent to the Veteran in July 2008.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2009 for her cervical spine claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's service treatment records and notes that she was given a medical examination at entrance to service in August 1991.  At this examination the Veteran reported no back or neck pain and the examiner found her qualified for entrance to service.  While in-service, the Veteran was seen on multiple occasions with health complaints.  In March 1992 she was seen with complaints of neck strain.  She was prescribed Motrin and diagnosed with a strained trapezius.  She was seen approximately 2 weeks later and put on light duty while the strained muscle was resolving.  There are no further service treatment records with respect to neck pain or diagnoses of a cervical spine disorder.  

The Veteran was seen in October 1992 with complaints of bilateral knee pain.  She was again seen with complaints of knee pain in September 1997.  At this point she was diagnosed with bilateral patella tendonitis.  In October 1997 she was put on a permanent profile due to her bilateral knee disabilities.  MRIs of the bilateral knees indicated effusions as well as slightly enlarged patellar tendons.  

The Veteran was seen in December 1992 with complaints of lower back pain.  She was diagnosed with L5-S1 spondylosis and mechanical low back pain.  In October 1993 she was seen with additional complaints of low back pain and difficulty sitting for long periods of time, or going from sitting to standing.  She was diagnosed with degenerative disc disease.  In January 1994 she reported that she had been suffering from low back pain for 2 years and it had recently increased in intensity.  MRI results showed degenerative disc disease and mild degenerative disc changes.

The Board observes that while the Veteran was treated for multiple conditions while in-service, following the March 1992 service treatment record there are no further complaints, treatment, or diagnoses relating to her cervical spine disorder.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran filed a claim of service connection in March 1998, 2 months after separation from service, for degenerative disc and joint disease of the lumbar spine, bilateral knee disabilities, and degenerative joint disease of the bilateral hands.  She did not report having a cervical spine disorder on this claim.  The Veteran was afforded a VA examination in August 1998 for her claims.  At this examination she reported bilateral knee pain, joint pain in her bilateral hands, and pain in her lumbar spine.  On examination, she pointed to the low sacral area of her spine when indicating where she felt pain.  The Veteran did not complain of cervical spine pain, nor did she indicate that she had injured her cervical spine in-service.  The examiner did not diagnose her as having a cervical spine disorder at this examination.  This evidence weighs against her claim that she has suffered from a cervical spine disorder since separation from service.

The first post-service evidence of a cervical spine disorder comes from a January 2008 private treatment record which noted the Veteran had been experiencing neck pain for the previous 3 months.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran has been privately treated for her cervical spine disorder.  A January 2008 MRI indicated she had suffered from headaches and neck pain for the previous 3 months.  The MRI results showed disc protrusions and disc osteophytes in her cervical spine.  The Veteran also provided an opinion in July 2008 from her private physician.  Her physician stated that he had treated the Veteran since February 2008 for her cervical condition.  The Board observes that this physician also conducted the Veteran's March 2008 cervical spine surgery.

In his July 2008 statement the private physician stated he had reviewed her medical records and taken into account the Veteran's statement that she injured her cervical spine in sometime between 1994-1996 while training for the World Class Athlete Program (WCAP).  His opinion was that it was more likely than not that her current cervical spine disorder was related to service and her in-service training, and was a progression of an in-service injury.  His rationale was based on the Veteran's medical history and statements, as well as current MRI findings of a cervical spine disorder.  

The Veteran was afforded a VA examination in May 2009.  At this examination she reported that she began to have pain in her neck approximately 10 years earlier.  She described it as a burning pain, which could easily increase in severity.  She also reported she ended up lying down for approximately half a day every day because her neck was in such pain when she was standing up.  

The examiner noted the Veteran underwent surgical intervention in March 2008 for an anterior cervical discectomy with fusion and plating.  She also reported her neck pain affected her ability to perform activities of daily living, as well as employment.  

On examination there was some limitation of motion, without spasms or tenderness.  The examiner diagnosed the Veteran with cervical spine degenerative disc disease, postoperative.  She opined that this condition was less likely than not related to service.  Her rationale was that the Veteran was only treated in-service in 1992 and there was no follow up treatment or diagnosis for further cervical spine symptomatology.  She went on to state that while the Veteran believed her injury happened during training in 1996, there was no medical evidence of this injury.

As noted above, a January 2008 MRI showed disc protrusions and disc osteophytes in the Veteran's cervical spine.  As this is the first diagnosis of a cervical spine disorder, the objective evidence does not reflect continuity of symptomatology since the Veteran's separation from service in 1998.  

In addition to the absence of documented post-service symptomatology related to her cervical spine disorder for a decade, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to her cervical spine disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buczynski, supra.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms of pain in her cervical spine.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its authority to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a continued cervical spine disorder since active service, while competent, is nonetheless not credible.  Emphasis is placed on the gap between discharge from active duty service, in 1998, and the initial reported symptoms and diagnosis in 2008, over 10 years after service separation.  See Maxson, supra.  Emphasis is also placed on the fact that the Veteran filed a detailed claim for compensation in March 1998, 2 months after separation from service, and did not report a cervical spine disorder, nor was one diagnosed at her examination in August 1998.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records and March 1998 claim against the Veteran's contentions that her cervical spine disorder is related to service.  Unfortunately, this evidence weighs against the Veteran's claim that she has suffered from a cervical spine disorder since separation from service.  

Next, the Board notes that the Veteran has been inconsistent in her history of experiencing cervical spine pain.  When she initially sought treatment in January 2008 for headaches and neck pain, she stated that her symptoms had existed for 3 months.  In a July 2008 statement, the Veteran's private physician indicated that the Veteran reported "significant neck discomfort" which began while training for the WCAP in 1994-1996.  However, at her May 2009 VA examination she stated that she had been experiencing cervical spine pain for 10 years, or since 1999, and then later stated that her neck pain began as a result of an injury in-service in 1996.  The Veteran's own reported history of her cervical spine disorder continuity is inconsistent, which undermines the veracity of her statements.  

Accordingly, the Board finds the Veteran's statements asserting (continuity of symptomatology since service) lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 
Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder to active duty. 

To that end, the Board has considered the July 2008 private examiner's opinion as well as the May 2009 VA examiner's report to specifically address the Veteran's cervical spine disorder claim.  

The July 2008 private physician indicated he had reviewed the Veteran's medical records and had been treating her since February 2008.  Dr. D.'s statement opined that it was more likely than not that her current cervical spine disorder was related to service and her in-service training, and was a progression of an in-service injury.  However, his opinion is based on an inaccurate factual premise, namely, the Veteran's report that she injured her back in-service training for the WCAP program sometime between 1994-1996.  As has been discussed, the Veteran's statement that she injured herself in-service and has had continued cervical spine symptoms is outweighed by the evidence of record.  This includes inconsistent reports of when her symptoms began, no evidence of an in-service diagnosis of a chronic cervical spine disorder, and the fact that although she filed a detailed claim for compensation in March 1998, she did not report a cervical spine disorder.   

This leaves the May 2009 VA examination report, which found that it was less likely than not that the Veteran's cervical spine disorder, diagnosed as degenerative disc disease, was related to service.  The examiner provided a detailed rationale in support of this opinion after considering the Veteran's assertions that she had had continuing cervical spine problems since service which was discussed in detail above and will not be repeated.  She specifically noted the Veteran's 1992 in-service injury and that there was no further follow up for a cervical spine condition during service.  She also noted that the Veteran related her current cervical spine injury to a 1996 injury during the WCAP, but that there was no evidence of this injury in the claims file.  As has been noted, the Veteran's statements that she injured her back in 1996 have been deemed incredible.  The Board finds that the May 2009 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board acknowledges the statements of the Veteran, her friends, and family, that she injured her cervical spine in-service in 1996 while training in the WCAP and that she suffers from severe neck problems as a result.  See e.g., December 2008 statements.  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  

Here, while the Veteran is competent to describe her in-service cervical spine pain as well as her current symptoms, the Board accords her statements regarding the etiology of such disorder little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between her in-service cervical spine pain and her current disorder.  In contrast, the May 2009 VA examiner reviewed her service and post-service treatment records, considered her reported history, and examined the Veteran.  Therefore, the Board finds that the May 2009 VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disorder is due to any event or injury in service. 

With respect to secondary service connection, the Board observes that in her July 2009 VA Form 9 the Veteran clarified that she was only claiming service connection on a direct basis.  However, in the Veteran's original July 2008 claim she indicated that she had been told her cervical spine disorder was related to her service-connected lumbar spine disability.  As such, the Board will also consider the claim under a theory of entitlement to service connection on a secondary basis.  

As noted above, the Veteran was afforded a VA examination in May 2009.  The examiner reviewed the Veteran's records and performed a physical examination.  The examiner determined it was less likely than not that the Veteran's lumbar spine disability caused or aggravated the Veteran's current cervical spine disorder.  Her rationale was that these conditions were located in two separate anatomical regions and degenerative disease does not spread from one region to the next.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder.  The Board finds credible the Veteran's report that she currently experiences cervical spine pain.  However, there is no credible evidence indicating that a cervical spine disorder began during service or that the Veteran experienced a continuity of symptomatology since service.

Accordingly, the Board concludes that the competent, probative evidence is against the claim of service connection for a cervical spine disorder on a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  
The Board observes that following the January 2012 Board remand and March 2012 VA examination the Veteran was never issued a supplemental statement of the case (SSOC) on the issue of entitlement to service connection for a TDIU.  Appropriate action, including issuance of an SSOC, is now necessary with regard to this issue.  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim for entitlement to a TDIU, including issuing an SSOC.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


